DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Allowable Subject Matter
Claims 1-6, 8-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the closest prior art is Schmidt in view of Creek. As indicated in the interview summary of 10/26/2021, the prior art of record fails to teach, disclose or render obvious a “balloon possessing an outer surface of a non-porous material and an interior…a plurality of elongate bodies on the outer surface of the balloon, the plurality of elongate bodies being crystals of a water-insoluble drug extending in the radial direction of the balloon away from the interior of the balloon, each elongate body of the plurality of elongate bodies possessing an independent long axis…wherein each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the at least two elongate bodies positioned in the one recess are aggregated such that the at least two elongate bodies, and the distal portions of the at least two elongate bodies positioned in the one recess are spaced apart from one another” in addition to other limitations.	As to claim 11, the prior art of record fails to teach, disclose or render obvious “positioning a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783